Citation Nr: 1505209	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-27 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the Navy from July 1964 to July 1968.  Service treatment records also document prior and subsequent service in the Air National Guard of West Virginia and as a Reserve of the United States Air Force, with verified two week periods of active duty for training (ACDUTRA) in May 1963, August 1963, and April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2012, the Veteran testified at a personal hearing at the RO before a Decision Review Officer (DRO).  In March 2014, he testified at a Videoconference hearing before the undersigned.  Transcripts of these hearings are associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. A January 2006 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran submitted a timely Notice of Disagreement (NOD) to that decision; however, a substantive appeal (VA Form 9) was not received following issuance of a Statement of the Case (SOC) on November 11, 2006.  The decision is therefore final. 

2. Evidence received since the January 2006 RO decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus. 


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

The claims were denied in a January 2006 rating decision based on findings that the Veteran's current hearing loss and tinnitus disabilities were not shown during service or for many years thereafter, nor was they shown to be etiologically related to any incident of his military service.  The Veteran submitted a timely NOD to that decision; however, a substantive appeal was not received within 60 days of the mailing of the SOC on November 11, 2006 or within 1 year of notice of the January 2006 rating decision.  The decision is therefore final.  38 U.S.C.A. §§ 7104, 7105.

Since the January 2006 decision, additional information and evidence has been associated with the claims file for review, to include report of an October 2010 VA QTC audiology examination and opinion, and transcripts of the Veteran's lay testimony received during August 2012 and March 2014 DRO and Videoconference hearings.  The Veteran's lay contentions in support of his claims are considered credible at this stage of the analysis, and his hearing testimony represents a more detailed exposition of his lay contentions than was of record at the time of the prior final denial.   See Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

In short, the above evidence was added to the record subsequent to the prior final rating decision, relates to an unestablished fact necessary to substantiate the claims (i.e., a link between a current disability and service), is not merely cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims.   For these reasons, the claims for service connection are considered reopened on the basis of new and material evidence, and to that extent only the appeal is granted at this juncture.  38 C.F.R. § 3.156(a).  For reasons described below, however, additional development is needed on remand before a final Board disposition can be made on these claims. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  







REMAND

The Veteran contends that he sustained acoustic trauma due to daily excessive military noise exposure while working on the flight line in close proximity to various kinds of aircrafts for 6 to 8 hours a day without use of hearing protection during his period of active service.

His DD Form 214 from his period of active service shows that his military occupational specialty was an Aviation Boatswain's Mate, which VA has conceded is associated with a high probability of noise exposure.  While his service treatment records show that his hearing was normal (15/15) on multiple whispered voice tests during his active service and subsequent Reserve examinations in July 1969 and April 1976, comparison of audiometric findings obtained during a September 1966 service examination and in January 1967 (following conversion from ASA to ISO units) show threshold shifts in his hearing acuity ranging from +5 to +10 decibels at 1000, 2000 and 3000 Hertz in the right ear and at 500 and 1000 Hertz in the left ear.  This evidence is suggestive of a decline in hearing acuity at those frequencies during the Veteran's active service.  

An audiogram was also performed in November 1967; however, it is unclear whether audiometric findings documented at that time are ASA or ISO units.  Although service department audiometric findings dated after October 31, 1967, are presumed to be in ISO (ANSI) units, comparison of such findings with those obtained in September 1966 shows a -10 to -15 decibel threshold shift at nearly all frequencies bilaterally.  This evidence suggests an improvement in the Veteran's hearing acuity during active service.  On the other hand, conversion of November 1967 audiometric findings yields results that appear to be more consistent with earlier audiometric findings during the Veteran's active service and shows further decibel threshold shifts bilaterally that would be suggestive of a further decrease in hearing acuity during active service.

The above observations regarding the Veteran's active service audiometric findings and hearing acuity, as well as a theory of delayed onset hearing loss due to or as a result of acoustic trauma during service as alleged during the DRO hearing, were not addressed by the October 2010 VA QTC audiology opinion of record.  Also, the Veteran has provided additional details as to the circumstances and nature of his military and post-service noise exposure and alleged onset of his disabilities which were not considered or addressed in the October 2010 opinion.  Thus, in accordance with the attorney's request, the Veteran should be afforded an additional VA audiology examination to determine the nature and onset of his claimed bilateral hearing loss and tinnitus disabilities.  

In addition, in a July 2006 statement pertaining to an unrelated disability, the Veteran indicated that he began employment with CSX Railroad in 1969, which is within 1 year of his discharge from active service.  He indicated that a "complete physical" was conducted at the "old C&O Hospital" at that time; however, he did not know where his medical files were.  There is no indication that the Veteran's occupational medical records have been requested or obtained from CSX or the United States Railroad Retirement Board (USRRB) as alluded to by the Veteran in his July 2006 statement and in an accompanying "Railroad Retirement Notice" from the USRRB.  As these records identified by the Veteran may contain relevant information and evidence in support of his claims, reasonable development efforts must be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA audiology records and audiometric findings on audiology consultations, dating from April 2005 to June 2008 and since August 2012 from the Huntington VAMC.  All records requests and responses received must be documented in the claims file.

2. Request that the Veteran complete and submit authorization necessary to enable VA to obtain all records of private treatment received for his hearing loss and tinnitus disabilities, to include any records from Huntington Internal Medical Group as alluded to in a VA Form 21-4142 received in July 2005 and occupational medical and audiology records and any reports of occupational physicals and audiometric testing from CSX Railroad and the United States Railroad Retirement Board.  See Veteran's July 18, 2006 statement and an accompanying "Railroad Retirement Notice."  All records requests and responses received must be documented in the claims file.

3. Obtain and associate with the claims file any decision from the SSA to award disability benefits to the Veteran and the records upon which the decision is based.  If such records cannot be obtained, the claims file must be properly documented as to the unavailability of records.  

4. Appropriate efforts must be made to obtain all available records.  All attempts to procure records should be documented in the file and all pertinent follow-up must be undertaken.  If any identified records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for review.

5. Schedule the Veteran for a VA audiology examination with an audiologist for the purpose of determining the nature and etiology of his claimed bilateral hearing loss and tinnitus disabilities.  The claims file, to include any relevant electronic records contained in Virtual VA and VBMS, and a copy of this REMAND must be reviewed by the examiner in conjunction with the examination.  Notation that such review has occurred must be documented in the examination report.  The examiner should elicit from the Veteran a complete history of the claimed hearing loss and tinnitus disabilities, to include history of any military, occupational and recreational noise exposure and the circumstances, nature, and date of onset, which should be documented in the examination report.

Following a review of the paper and electronic claims files, the Veteran's contentions, and examination of the Veteran, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral hearing loss and tinnitus disabilities are etiologically related to any incident of his military service, to include excessive noise exposure during active service. 

In doing so, the examiner must provide a rationale for any opinion provided and reconcile any opinion with any contradictory evidence of record and cite to specific evidence in the file, if necessary.  He/she should acknowledge that the Veteran's military noise exposure is conceded by VA and document and discuss the Veteran's lay contentions of record; history of pre- and post-service occupational and recreational noise exposure; all audiometric findings during service (following conversion of service department audiometric findings dated prior to October 31, 1967, from ASA to ISO (ANSI) units); all post-service audiometric findings; and the significance or lack thereof of threshold shifts on comparison of audiometric findings during the Veteran's active service in September 1966, January 1967 and November 1967.  

The examiner must provide and discuss the rationale for all stated opinions, whether favorable or unfavorable, based on the findings in treatment records, examination reports, and obtained from review of the record, citing to specific evidence in the file, if necessary.

6. Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  Also review the examination report and opinion to ensure that they are in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. After completing the above, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his attorney with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


